        Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 1 of 18



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Greenbelt Division



 UNITED STATES OF AMERICA ex rel.
 ELGASIM MOHAMED FADLALLA, et al.,

                             Plaintiffs,          Case No. 8:15-cv-01806-PX
        v.

 DYNCORP INTERNATIONAL LLC, et al.,

                             Defendants.




                  STIPULATED PROTECTIVE ORDER
     REGARDING THE DISCLOSURE AND USE OF DISCOVERY MATERIALS


       WHEREAS the Parties (Defendants DynCorp International LLC, Global Linguist

Solutions, LLC, Shee Atiká Languages, LLC, TigerSwan LLC, Thomas Wright, Inc., and KMS

Solutions, LLC [collectively “Defendants”] and Relators/Plaintiffs Elgasim Mohamed Fadlalla,

Ramzi Zinnekah, Maher Al-Masri, Majdi Abdulghani, Sadiq Al-Saidi, Haidar Al-Saidi, Sinan

Marrogy, Neil Magi, Faycal Maroufi, Kidar Mohammad Al-Safar, Mahmoud Ali Luttfi, Nimna L.

Jayasinghe Mudalige, Navdeep Kaur Tucker, Waiel Samy Mansour, Samah Fikri, Hamid Skili,

Saad Kabbaj, Nada Malek, Louai Salim, Antonio Antar, Akhtar Hayat, Haider Al-Nakash,

Parcham Khoshaba Mikhaiel, Edward Youkhana, Dr. Ali Al-Taie, Ali Elsebaey, Noureldin

Muhsen, Maryan Mure, and Tebyan Al Nawasreh [collectively “Plaintiffs”]) have stipulated that

certain discovery material be treated as “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL-

ATTORNEY’S EYES ONLY”;

                               11th day of ________________,
       Accordingly, it is this ____              May         2020 by the United States
                                                             ____,
         Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 2 of 18



District Court for the District of Maryland, ORDERED:

       1. Designation of Discovery Materials as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL-ATTORNEY’S EYES ONLY.” All documents and materials produced in

the course of discovery, all Answers to Interrogatories, all Answers to Requests for Admission,

all Responses to Requests for Production of Documents, and all deposition testimony and

deposition exhibits shall be subject to this Order, as set forth below:

               (a) (i) Any Party or person who produces or otherwise provides materials or

       information in this case may designate such information or material, or a portion thereof,

       as “CONFIDENTIAL” where the Party or person has a good faith belief that the

       materials so designated contain sensitive personal information, trade secrets or other

       confidential research, development, or commercial information which is confidential.

                  (ii) The designation of “CONFIDENTIAL” materials and information shall be

       made by placing or affixing on the document, in a manner which will not interfere with

       its legibility, the word “CONFIDENTIAL.”

               (b) (i) Any Party or person who produces or otherwise provides materials or

       information in this case may designate such information or material, or a portion thereof,

       as “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” where the Party or

       person has a good faith belief that the materials so designated contain non-public

       sensitive personal, confidential, or proprietary information that if disclosed or

       disseminated to, or used by, certain entities could result in personal, financial, or business

       harm to the designating Party or implicate issues of national security. In more detail,

       such “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” materials may include

       financial, strategic, or other commercially-sensitive information that the designating




                                                -2-
 Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 3 of 18



Party views as highly confidential in its business and the disclosure of which would cause

significant commercial or economic harm, loss, or disadvantage (such as customer lists,

pricing data, or documents revealing competitive business data); information regarding

third parties that would result in personal harm, loss, embarrassment, annoyance,

oppression, or harassment of such third parties; or confidential or sensitive information

that the designating Party is obligated to maintain as highly confidential by the U.S.

Government, including but not limited to, controlled unclassified information (CUI),

sensitive but unclassified (SBU), or For Official Use Only (FOUO). Information or

materials should only be designated as “HIGHLY CONFIDENTIAL-ATTORNEY’S

EYES ONLY” where the designating Party has a good faith belief that disclosure of the

designated information or materials would cause significant and specific harm, and as

such, should be used sparingly.

          (ii) The designation of “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES

ONLY” materials and information shall be made by placing or affixing on the document,

in a manner which will not interfere with its legibility, the words “HIGHLY

CONFIDENTIAL-ATTORNEY’S EYES ONLY.”

       (c) A Party shall not routinely designate material as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” or make such designations

without reasonable inquiry to determine whether it qualifies for such designation.

       (d) Except as otherwise provided in this Order, or as otherwise stipulated or

ordered, the designation of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-

ATTORNEY’S EYES ONLY” information shall be made prior to, or contemporaneously

with, the production or disclosure of that information.




                                        -3-
 Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 4 of 18



       (e) All copies, duplicates, extracts, summaries, or descriptions (hereinafter

referred to collectively as “copies”) of documents or information designated as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY”

under this Order, or any portion thereof, shall be immediately affixed with the words

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEY’S EYES ONLY” as

appropriate if those words do not already appear.

       (f) In the event that documents are made available for inspection at the Party’s

facilities, such documents may be made available for inspection before being marked as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY.”

Once specific documents have been designated for copying, any documents containing

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY”

information will then be marked accordingly after copying, but before delivery to the

Party or Parties who inspected and designated the documents. There will be no waiver of

confidentiality by the inspection of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-

ATTORNEY’S EYES ONLY” documents before they are copied and marked pursuant to

this procedure.

       (g) Portions of any deposition may be deemed “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL-ATTORNEY’S EYES ONLY” if they are designated as such at the

time of the testimony or in a written notice served on all Parties within fourteen (14)

business days after receipt by the designating Party of the final transcript of the

deposition. Any testimony which describes a document that has been designated as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” as

described in this Order shall also be deemed to have been given the same confidentiality




                                         -4-
 Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 5 of 18



designation.

       (h) For information produced in a form other than documentary, including the

production of electronic files in a native format that cannot be marked, and for any other

tangible items that the producing Party believes to contain “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” materials or information,

the producing Party shall affix in a prominent place on the exterior of the medium or

container in which the materials, information, or item is stored the legend

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” as

appropriate. If only a portion or portions of the information or item warrant protection,

the producing Party shall make reasonable efforts to identify the protected portion(s).

       (i) If any Party becomes aware that information or items it has designated as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” do

not in fact properly qualify for such protection, the designating Party shall promptly

notify all other Parties that it is withdrawing or changing the mistaken designation.

       (j) If any Party inadvertently fails to designate “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL-ATTORNEY’S EYES ONLY” materials, the Party seeking such

designation shall make all reasonable efforts to correct the failure as soon as practicable

after discovering the omission. If timely corrected, an inadvertent failure to properly

designate qualified information or items does not, standing alone, waive the designating

Party’s or Parties’ right to secure protection for such material under this Order. Upon

receiving timely correction of a designation, the Receiving Party or Parties must make

reasonable efforts to assure that the material is treated in accordance with this Order.

       (k) If any Party in good faith deems material produced by another Party or




                                        -5-
 Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 6 of 18



Parties to constitute or contain “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-

ATTORNEY’S EYES ONLY” information of the non-producing Party under this Order,

the non-producing Party may timely designate such material as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” by informing all Parties in

writing of the designation within a reasonable time after discovery of the

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY”

material. The non-producing Party may designate only its own “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” information contained in

the production of another Party. Upon such timely designation, all Parties must make

reasonable efforts to assure that the material is treated in accordance with this Order.

2. Limitations on Use and Disclosure of Confidential Materials.

       (a) Information or documents designated as “CONFIDENTIAL” under this Order

shall not be used or disclosed by the Parties, counsel for the Parties, or any persons

identified in Subparagraph 2(b) below for any purposes whatsoever other than preparing

for and conducting the litigation in which the information or documents were disclosed

(including appeals).

       (b) The Parties and counsel for the Parties shall not disclose or permit the

disclosure of any documents or information designated as “CONFIDENTIAL” under this

Order to any other person or entity, except that disclosures may be made in the following

circumstances:

                 (i) Disclosure may be made to counsel for the respective Parties to this

       litigation, including any in-house counsel for this litigation, and to employees of

       such counsel involved in the preparation and trial of the lawsuit.




                                         -6-
Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 7 of 18



             (ii) Disclosure may be made to individual Parties, or to directors, officers,

    or employees of a Party, to the extent deemed necessary by counsel for the

    prosecution or defense of this litigation. Disclosure may be made only to those

    directors, officers, or employees of a Party required in good faith to provide

    assistance in the conduct of the litigation in which the information was disclosed.

             (iii) Disclosure may be made to third-party vendors engaged by any

    counsel or Party to photocopy, image, or maintain the confidential information.

    Prior to such disclosure, any such person shall be provided with a copy of this

    Order and must agree in writing to be bound by the terms of this Order.

             (iv) Disclosure may be made to consultants, investigators, or experts

    (hereinafter referred to collectively as “experts”) employed by the Parties or

    counsel for the Parties to assist in the preparation and trial of this litigation. Prior

    to disclosure to any expert, the expert shall be provided with a copy of this Order

    and must agree in writing to be subject to the provisions of this Order.

             (v) Disclosure may be made to the Court and court personnel, subject to

    Section (4) of this Protective Order.

             (vi) Disclosure may be made to court reporters engaged for depositions.

    Prior to disclosure to any such court reporter, such person shall be provided with a

    copy of this Order and must agree in writing to be bound by the terms of this

    Order.

             (vii) Disclosure may be made to deposition and trial witnesses. Prior to

    such disclosure, deposition and trial witnesses shall be provided with a copy of

    this Order and must agree in writing to be bound by the terms of this Order.




                                      -7-
        Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 8 of 18



              However, confidential information may be disclosed to a witness who will not

              agree to be bound by this Order, but only in a deposition at which the Party or

              Parties who designated the confidential information are represented or have been

              given notice that confidential information produced by the Party or Parties may be

              used. The portion of the deposition transcript involving information or materials

              designated as “CONFIDENTIAL” shall also be deemed designated

              “CONFIDENTIAL” pursuant to Section (1) of this Protective Order.

                      (viii) To any person that a document or item on its face indicates has seen

              or been sent the document, or a copy of it, prior to the date of this Protective

              Order, such as authors, recipients, or signatories, to the extent reasonably and in

              good faith deemed necessary by counsel for a Party in this litigation.

              (c) Except as provided in Subsections 2(b) and 3(a), counsel for the Parties shall

      keep all documents designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-

      ATTORNEY’S EYES ONLY” which are received under this Order secure within their

      exclusive possession and shall take reasonable efforts to store such documents in a secure

      area.

      3. Limitations on Use and Disclosure of Highly Confidential-Attorney’s Eyes Only

Materials.

              (a) Unless otherwise ordered by the Court or permitted in writing by the

      Designating Party or Parties, information or documents designated as “HIGHLY

      CONFIDENTIAL-ATTORNEY’S EYES ONLY” under this Order may only be

      disclosed by any Party or person subject to this order to those persons identified in

      subsections 2(b)(i), 2(b)(iii), 2(b)(iv), 2(b)(v), and 2(b)(viii).




                                                -8-
         Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 9 of 18



               (b) All other limitations on the use and disclosure of materials designated as

       “CONFIDENTIAL” under this order shall apply to materials designated as “HIGHLY

       CONFIDENTIAL-ATTORNEY’S EYES ONLY.”

       4. Confidential Information Filed with Court. To the extent that any materials

designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES

ONLY” pursuant to this Order (or any pleading, motion, or memorandum disclosing them) are

proposed to be filed or are filed with the Court, those materials and papers, or any portion thereof

which discloses “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES

ONLY” information, shall be filed under seal (by the filing Party) with the Clerk of the Court

with a simultaneous motion pursuant to L.R. 104.13(c) (hereinafter an “Interim Sealing

Motion”), in accordance with the current version of the Court’s Electronic Filing Requirements

and Procedures for Civil Cases. The Interim Sealing Motion shall be governed by L.R. 105.11.

Even if the filing Party believes that the materials subject to the Order are not properly classified

as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY,” the

filing Party shall file the Interim Sealing Motion; provided, however, that the filing of the

Interim Sealing Motion shall be wholly without prejudice to the filing Party’s rights under

Section (6) of this Protective Order.

       5. Party Seeking Greater Protection Must Obtain Further Order. No information

may be withheld from discovery on the ground that the material to be disclosed requires

protection greater than that afforded by this Order unless the Party claiming a need for greater

protection moves for an order providing such special protection pursuant to Fed. R. Civ. P. 26(c).

       6. Challenging Designation of Confidentiality.

               (a) Timing. Any Party may challenge a designation of confidentiality at any




                                                -9-
        Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 10 of 18



       time. A Party does not waive its right to challenge a confidentiality designation by

       electing not to raise a challenge within a certain time frame after the original designation

       is disclosed.

               (b) Meet and Confer. Prior to filing any motion permitted under this Order, the

       Parties shall comply with the provisions of L.R. 104.7.

               (c) Judicial Intervention. If the Parties cannot resolve a challenge to a

       confidentiality designation through meeting and conferring, the challenging Party may

       file and serve a motion challenging a confidentiality designation within 10 days of the

       Parties agreeing that the meet and confer process will not resolve their dispute, unless the

       Parties agree to extend the time period. Any such motion brought under this provision

       must be accompanied by a competent declaration affirming that the movant has complied

       with the meet and confer requirements imposed by this section.

               The burden of persuasion in any challenge proceeding is on the designating Party

       or Parties to justify its designation under Fed. R. Civ. P. 26(c). Unless the designating

       Party or Parties have waived the confidentiality designation, all Parties and persons

       subject to this Order shall continue to afford the material in question the level of

       protection to which it is entitled under the producing Party’s designation until the Court

       rules on the challenge.

       7. Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

If a Party is served with a discovery request, subpoena, or court order issued in other litigation

that seeks or compels disclosure of any information or items designated in this action as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY,” that Party

shall (1) promptly notify in writing the designating Party or Parties (and such notice shall include




                                               - 10 -
        Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 11 of 18



a copy of the discovery request, order, or subpoena); (2) promptly notify in writing that person or

party that caused the discovery request, subpoena, or order to issue in the other litigation that

some or all of the material covered by the discovery request, subpoena, or order is subject to this

Protective Order (and such notification shall include a copy of this Protective Order); and (3)

cooperate in good faith with respect to all reasonable procedures sought by the designating Party

or Parties whose confidential information may be affected.

       8. Unauthorized Disclosure of Confidential Information. If any Party learns that, by

inadvertence or otherwise, it has disclosed information or material designated as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” by another

Party or Parties in this litigation, the disclosing Party shall immediately:

               (a) notify the designating Party or Parties in writing of the unauthorized

       disclosure(s);

               (b) use its best efforts to retrieve all unauthorized copies of the confidential

       information or material;

               (c) inform the person or persons to whom unauthorized disclosures were made of

       all terms of this Order; and

               (d) request such person or persons to agree to be subject to the terms of this Order

       with respect to treatment of the confidential information or material. If the person or

       persons to whom unauthorized disclosures were made refuses to be bound by the terms of

       this Order, and judicial intervention is required, the Party that made the unauthorized

       disclosure shall, at its own expense, use its best efforts to maintain the protection of the

       improperly disclosed information and/or material.




                                                - 11 -
        Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 12 of 18



       9. Non-Waiver of Attorney-Client Privilege and Work Product Protection. Pursuant

to Fed. R. Evid. 502(d) and (e), the disclosure during discovery of any communication,

information, or material that is protected by the attorney-client privilege or work-product

protection, as defined by Fed. R. Evid. 502(g), shall not waive the privilege or protection in the

above-captioned case, or any other federal or state proceeding, for either that communication,

information, or material or the subject matter of the same, unless there is an intentional waiver of

the privilege or protection to support an affirmative use of such communication, information, or

material in support of the Party’s claim or defense, in which event the scope of any such waiver

shall be determined by Fed. R. Evid. 502(a)(2) and (3). The Parties intend that this Stipulated

Protective Order shall displace the provisions of Fed. R. Evid. 502(b)(1) and (2). That is, all

disclosures not made to support an affirmative use of the communication, information, or

material in support of a Party’s claim or defense shall be regarded as “inadvertent,” and the

producing Party is hereby deemed to have taken “reasonable steps to prevent disclosure,”

regardless of any argument or circumstances suggesting otherwise.

       10. Return of Attorney-Client Privileged or Work-Product Protected Materials.

Except when the requesting Party contests the validity of the underlying claim of attorney-client

privilege or work product protection (including a challenge to the reasonableness of the timing or

substance of the measures undertaken by the producing party to retrieve the privileged or

protected communications, information, or materials in question), any communication,

information, or materials that the originating Party claims as attorney-client privileged or work-

product protected shall, upon written request, promptly be returned to the originating Party

and/or destroyed, at the originating Party’s option. If the underlying claim of attorney-client

privilege or work product protection is contested, the Parties shall comply with, and the




                                               - 12 -
           Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 13 of 18



requesting Party may promptly seek, a judicial determination of the matter pursuant to Fed. R.

Civ. P. 26(b)(5)(B). In assessing the validity of any claim of privilege or protection, the Court

shall not consider the provisions of Fed. R. Evid. 502(b)(1) and (2), but shall consider whether

timely and otherwise reasonable steps were taken by the originating Party to request the return or

destruction of the communications, information, or materials once the producing Party had actual

knowledge of (i) the circumstances giving rise to the claim of privilege or protection and (ii) the

production of the communication, information, or materials in question.

       For purposes of this section, “destroyed” shall mean that the paper versions are shredded,

that active electronic versions are deleted, and that no effort shall be made to recover versions

that are not readily accessible, such as those on backup media or only recoverable through

forensic means. “Actual knowledge” refers to the actual knowledge of an attorney of record or

other attorney for that Party with lead responsibilities in the litigation (for example, lead counsel,

trial counsel, or a senior attorney with managerial responsibilities for the litigation).

       11. Return or Destruction of Confidential Material at Conclusion of Litigation. At

the conclusion of the litigation, all material treated as confidential under this Order, whether

designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES

ONLY,” and not received in evidence shall be returned to the originating Party within thirty (30)

days of the final disposition of the litigation as defined in Section (13) below. If the originating

Party and the Parties in possession of confidential material so stipulate, the material may be

destroyed instead of being returned. The Clerk of the Court may return to counsel for the

originating Parties, or destroy, any sealed material at the end of the litigation, including any

appeals.

       12. Scope. This Order covers not only information and material designated as




                                                - 13 -
         Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 14 of 18



“CONFIDENTIAL” and “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” as

provided above, but also (1) all copies, excerpts, summaries, compilations of, or written

materials containing “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S

EYES ONLY” information and materials, and (2) any testimony, conversations, or presentations

by the Parties or their counsel that might reveal confidential or highly confidential information or

materials, where the Parties or counsel have actual knowledge of the confidential or highly

confidential information or materials at issue. However, this Order does not extend to any

information that is in the public domain at the time of disclosure or that becomes part of the

public domain after its disclosure as a result of publication not involving a violation of this

Order, including becoming part of the public record through trial or otherwise.

        13. Duration. The confidentiality obligations imposed by this Protective Order shall

remain in effect even after the final disposition of this litigation, unless a Party or Parties

designating material as confidential or highly confidential agree otherwise, an order otherwise

directs, or a subsequent change in applicable law or regulations provides otherwise. If counsel

for any Party becomes aware of a change in law or regulations that affects the terms of this

provision during the pendency of this litigation, such counsel shall advise counsel for all other

Parties. Final disposition of the litigation is the later of (1) dismissal of all claims and defenses

in this action, with or without prejudice; or (2) final judgment herein after the completion and

exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

limits for filing any motions or applications for extension of time under applicable law.

        14. Non-Party Use of this Protective Order. A non-party producing information or

material voluntarily or pursuant to a subpoena or a court order may designate such information

or material in the same manner and will enjoy the same level of protection under this order as




                                                 - 14 -
        Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 15 of 18



any Party to this action.

       15. Miscellaneous.

               (a) Modification. Nothing in this Order abridges the right of any person or Party

       to seek its modification by the Court in the future.

               (b) Right to Assert Other Objections. No Party waives any right it otherwise

       would have to object to disclosing or producing any information or item on any ground

       not addressed in this Order. Similarly, no Party waives any right to object on any ground

       to use in evidence of any of the material covered by this Order.

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


                                                   Respectfully submitted,




 Rifkin Wiener Livingston LLC                           Orrick, Herrington & Sutcliffe, LLP

 By: /s/ Charles S. Fax                                 By: /s/ William F. Stute
     Charles S. Fax                                         William F. Stute
     (D. Md. Bar No. 02490)                                 (D. Md. Bar No. 20837)

     7979 Old Georgetown Road, Suite 400                      Columbia Center
     Bethesda, MD 20814                                       1152 15th Street, N.W.
     Telephone:       +1 301 951 0150                         Washington, DC 20005-1706
     Attorneys for Relators                                   Telephone:       +1 202 339 8400
                                                              Facsimile:       +1 202 339 8500
                                                              Attorneys for Defendant Global Linguist
                                                              Solutions, LLC




                                               - 15 -
       Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 16 of 18



Law Office of Joseph Hennessey, LLC              Thompson Coburn LLP

 By: /s/ Joseph A Hennessey                      By: /s/ Jan Paul Miller
     Joseph A Hennessey                              Jan Paul Miller
     (D. Md. Bar No. 13799)                          (D. Md. Bar No. 05257)

    2 Wisconsin Circle, Suite 710                   One U.S. Bank Plaza
    Chevy Chase, MD 20815                           St. Louis, MO 63101
    Telephone:        +1 301 351 5614               Telephone:       +1 314 552 6365
    Attorneys for Relators                          Attorneys for Defendant DynCorp
                                                    International LLC



Chimicles Schwartz Kriner &                      Holland & Knight, LLP
Donaldson-Smith, LLP

 By: /s/ Steven A. Schwartz                      By: /s/ Philip Tucker Evans
     Steven A. Schwartz                              Philip Tucker Evans (D. Md. Bar No. 11796)
     (Admitted Pro Hac Vice)
                                                    800 17th Street, N.W., Suite 1100
    361 West Lancaster Avenue                       Washington, D.C. 20006
    Haverford, Pennsylvania, 19041                  Telephone:       +1 202 457 7043
    Telephone:        +1 610 645-4720               Attorneys for Defendant KMS Solutions, LLC
    Attorneys for Relators


                                                 Williams Mullen, PC

                                                 By: /s/ Anthony Anikeeff
                                                     Anthony Anikeeff (Admitted Pro Hac Vice)
                                                     Michael D Maloney (D. Md. Bar No. 11592)

                                                    8300 Greensboro Dr. 11th Fl.
                                                    Tysons, VA 22102
                                                    Telephone: +1 703 760 5206
                                                    Attorneys for Defendant Shee Atika
                                                    Languages, LLC




                                        - 16 -
       Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 17 of 18



                                              Moore and Lee LLP

                                              By: /s/ Richard O. Wolf
                                                  Richard O. Wolf (D. Md. Bar No. 04989)

                                                 1751 Pinnacle Drive, Suite 1100
                                                 McLean, VA 22102
                                                 Telephone:       +1 703 506 2050
                                                 Attorneys for Defendant Thomas Wright, Inc.


                                              Shulman Rogers Gandal Pordy Ecker P.A.

                                              By: /s/ Lane Hornfeck
                                                  Lane Hornfeck (D. Md. Bar No. 20549)

                                                 12505 Park Potomac Ave., Sixth Floor
                                                 Potomac, MD 20854
                                                 Telephone:       +1 301 945 9276
                                                 Attorneys for Defendant TigerSwan, LLC




SO ORDERED.


                                             _________________________________
  May 11, 2020
_________________
                                             Timothy J. Sullivan
Date                                         United States Magistrate Judge




                                    - 17 -
        Case 8:15-cv-01806-PX Document 218 Filed 05/11/20 Page 18 of 18



                                         EXHIBIT A

       I, ______________________________, acknowledge and declare that I have received

a copy of the Protective Order (“Order”) in United States of America ex rel. Elgasim

Mohamed Fadlalla, et al. v. Dyncorp International LLC, et al., United Stated District Court,

District of Maryland, Case No: 8:15-cv-01806-PX. Having read and understood the terms of

the Order, I agree to be bound by the terms of the Order and consent to the jurisdiction of

said Court for the purpose of any proceeding to enforce the terms of the Order.


       Name of individual:

       Present occupation/job description:




       Name of Company or Firm:

       Address:


       Dated:



                                                      [Signature]




                                             - 18 -
